NUMBER 13-15-00423-CV

                                COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                IN RE ELECTRIC TRANSMISSION TEXAS, LLC


                        On Petition for Writ of Mandamus.


                                         ORDER

    Before Chief Justice Valdez and Justices Rodriguez and Perkes
                           Per Curiam Order

       Relator, Electric Transmission Texas, LLC, filed an amended petition for writ of

mandamus and an amended motion for emergency relief in the above cause on

September 16, 2015. Through this original proceeding, relator contends that the trial

court lacks jurisdiction over some of the matters raised in the underlying condemnation

proceeding. Through its motion for emergency relief, relator seeks: (1) to stay a hearing

set for October 2, 2015, and (2) to compel the trial court to sign an order appointing special

commissioners in this condemnation proceeding.
       The Court, having examined and fully considered the motion for emergency relief,

is of the opinion that the motion should be and is carried with the case. The Court

requests that the real party in interest, Wyatt Agri Products Corporation, LLC, or any

others whose interest would be directly affected by the relief sought, file responses to the

motion for emergency relief and to the petition for writ of mandamus on or before the

expiration of seven days from the date of this order. See id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                               PER CURIAM

Delivered and filed the 17th
day of September, 2015.




                                                2